Citation Nr: 1047325	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  05-38 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals, left tibia and fibula fracture, with traumatic 
arthritis of the left ankle.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals, fracture of the proximal left femur with 1 inch (in.) 
shortening.

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the lumbosacral spine.

4.  Entitlement to service connection for a right hip disorder, 
to include as secondary to a service-connected left tibia and 
fibula fracture.  

5.  Entitlement to service connection for a right knee disorder, 
to include as secondary to a service-connected left tibia and 
fibula fracture.  




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to January 
1968.

This matter is on appeal from the rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), Newark, 
New Jersey.

The Veteran testified before the undersigned Veterans Law Judge 
in January 2010.  A transcript of the hearing is of record.

This case was remanded by the Board in January 2008 for further 
development and is now ready for disposition.

The issues of service connection for the right knee and the right 
hip are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Non-union of the tibia and fibula requiring a brace has not 
been shown.  

2.  The difference in leg length between the left leg and right 
leg has been measured between 1-1 1/2 to 2 ins.

3.  A moderate left knee disability of progressed 
tricompartmental left knee arthritis, fluid drained from the 
knee, and knee injections has been shown.  

4.  Through the rating period, the Veteran's lumbar spine 
disability has been manifested by complaints of pain and 
limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for 
residuals, left tibia and fibula fracture, with traumatic 
arthritis of the left ankle, have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5013A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5262 (2010).

2.  The criteria for an evaluation of 20 percent, but no greater, 
for residuals, fracture of the proximal left femur have been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5013A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. § 4.71a, DC 5255 (2010).

3.  The criteria for a separate 10 percent rating, but no more, 
for shortening of the left lower extremity 2 ins. have been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5013A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, DC 5275 
(2010).

4.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the lumbosacral spine, associated 
with residuals, fracture of the proximal left femur, have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5255-5237 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of the VA's 
Schedule for Rating Disabilities (Schedule), which is based on 
the average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2010).  Pertinent regulations do not require that 
all cases show all findings specified by the Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21 (2010); see also Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

The primary concern in a claim for an increased evaluation for 
service-connected disability is the present level of disability.  
Although the overall history of the disability is to be 
considered, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, when an appeal is based on the 
assignment of an initial rating for a disability, following an 
initial award of service connection for this disability, the rule 
articulated in Francisco does not apply.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and present 
medical reports.  Id.  In all claims for increase, VA has a duty 
to consider the possibility of assigning staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for the residuals of fracture, left tibia, 
fibula, and femur, were granted by a September 1971 rating 
decision, and an initial 20 percent evaluation was assigned.  By 
means of a March 2001 rating decision, residuals, fracture of the 
left tibia and fibula with traumatic arthritis of the left ankle 
was assigned a 30 percent evalulation, under the provisions of 38 
C.F.R. § 4.71a, DC 5262.  

Following the Veteran's current claim, a March 2005 rating 
decision continued the 30 percent evaluation for residuals, 
fracture of the left tibia and fibula with traumatic arthritis of 
left ankle, under the provisions of DC 5262. 

Left Tibia and Fibula

Under DC 5262, a 30 percent evaluation is warranted for malunion 
of the tibia and fibula with marked knee or ankle disability; the 
maximum higher 40 percent rating is warranted for nonunion with 
loose motion requiring a brace.    

However, the record does not reflect that there is nonunion of 
the right tibia and fibula with loose motion requiring a brace.  
No assistive devices were reported in the August 2006 VA joints 
examination report and VA treatment reports dated in February 
2008 noted the Veteran used a heel lift for the discrepancy 
between his leg length; however there was no reference to his use 
of an ankle brace for loose motion.  See also Transcript.  For 
these reasons, an evaluation in excess of 30 percent under DC 
5262 is not warranted.

Other diagnostic codes pertaining to the left ankle have been 
considered.  See Schafrath, 1 Vet. App. at 595.  However, DCs 
5271, 5272, 5273, and 5274 do not provide for an evaluation 
greater than 30 percent.  Additionally, no treatment report of 
record finds anklyosis of the ankle at more than 40 percent of 
plantar flexion, or more than 10 degrees of dorsiflexion.  

Because an evaluation greater than 30 percent under DC 5270 
requires ankylosis, such a higher rating is not warranted.  In 
reaching this conclusion, the Board acknowledges the Veteran's 
statements made in his hearing before the undersigned that his 
ankle is "shot" and that he requires regular injections.  
However, while he is deemed to be competent and credible to 
report this treatment, there remains no diagnosis of record of 
anklyosis in the left ankle.   

Left Femur

The March 2005 rating decision continued an assigned 10 percent 
evaluation for residuals, fracture of the proximal left femur 
with 1 in. shortening, under the provisions of DC 5299-5255.  
This hyphenated code is intended to show that the Veteran's left 
leg disability was rated analogously to malunion of the tibia and 
fibula under DC 5255.  See 38 C.F.R. § 4.20 (2010) (an unlisted 
condition may be rated under a closely related disease or injury 
in which the functions affected, anatomical localization, and 
symptomatology are closely analogous); 38 C.F.R. § 4.27 (2010) 
(unlisted disabilities rated by analogy are coded first by the 
numbers of the most closely related body part and then "99").

The Board finds that an increased, separate evaluation for 
shortening of the left leg is appropriate, in light of the 
documented leg length discrepancy resulting from the Veteran's 
original 1967 injury.  The regulations require that the affected 
leg be at least 3.2 centimeters (cms) shorter than the non-
affected leg for a compensable evaluation to be warranted.  38 
C.F.R. § 4.71a, DC 5275 (2010).  

The August 1971 general VA examination report included the 
measurement that the Veteran's left leg was 1 1/2 ins. shorter than 
his right leg.  The January 2005 VA joints examination measured 
the difference as 1 in.  However, the July 2006 VA feet 
examination report included the measurement of a 2 in. disparity.  
Further 2008 VA treatment reports refer to the Veteran wearing a 
2 in. heel lift and that he had been wearing such a heel lift for 
years.  

The Board also acknowledges the Veteran's statements and 
testimony regarding the leg length disparity.  The Board finds 
the January 2005 measurement an anomaly and that the Veteran has 
a 2 in. disparity; therefore a separate rating for a 2 in. 
shortening of the left lower extremity, effective the date of 
claim, is granted.   

Returning to the 10 percent evaluation for residuals, fracture of 
the proximal left femur, under the provisions of 38 C.F.R. § 
4.71a, DC 5299-5255, the Board notes that impairment of the femur 
warrants a 10 percent evaluation for malunion of the femur with 
slight knee or hip disability, and a 20 percent evaluation for 
malunion of the femur with moderate knee or hip disability.  A 30 
percent evaluation is warranted for malunion of the femur with 
marked knee or hip disability.  Higher ratings are warranted for 
fractures of the femur neck or shaft with nonunion and for a 
fracture of a surgical neck.

The January 2005 VA joints examination was conducted without a 
review of the claims file; however the examiner did include a 
review of the Veteran's history and his reports of current 
symptoms as well as an objective examination.  The Board finds 
this examination sufficient for the purpose of evaluating the 
severity of the Veteran's service-connected disabilities.  

The Veteran reported pain after standing for a long time; he 
denied use of a brace, cane, or corrective shoes; he experienced 
mild pain in the left knee at the end of flexion and pain in the 
left hip at the end of abduction and adduction.  While 5 repeated 
movements increased his pain, there was no increase in weakness, 
fatigue, or lack of endurance.  The examiner found edema to be 
mild, no effusion, instability, weakness, heat or redness.  There 
was tenderness on the left hip and knee.  His gait was stable and 
the Veteran was capable of a full squat.   

Range of motion was measured for the left knee 0 to 136 flexion 
(the Board notes the text error of "36") with full extension.  
The examiner found ligaments intact and Lachman negative.  

In February 2006, the Veteran was evaluated during a VA 
ambulatory care follow-up.  The examiner noted a recent MRI of 
the left knee had found extensive mucoid degeneration of the ACL 
and degenerative tearing of the medial and lateral meniscus as 
well as large knee joint effusion synovitis and a septated cyst.  
Yet, the examiner also noted he did not appear to have any 
limitation of motion and wasn't taking any pain medication though 
he reported pain all the time.  

An August 2006 VA joints examination likewise did not include a 
claims file review; however, the examiner noted reviewing the 
medical records from that VA medical facility.  The Board 
observes the claims file is almost entirely comprised of VA 
treatment records from that facility.  He also conducted an 
interview of the Veteran, included that history in the report and 
an objective examination of the Veteran.  This examination is 
sufficient for rating purposes as well.  

The August 2006 examiner found antalgic gait, that the Veteran's 
left ankle was functionally limited in that he could stand for 15 
to 30 minutes, and only able to walk for one-quarter mile.  Left 
knee flexion was 0 to 120, with pain at 110 and no additional 
limitation of motion on repetition.  The left ankle's 
dorisflexion was 0 to zero and plantar flexion was measured at 0 
to 10 degrees, passive range of motion 0 to 15 degrees.  There 
was additional loss of motion on repetition due to pain.  

The examiner noted the left knee MRI results.  While the examiner 
found the left knee had no significant effect on the Veteran's 
occupation, he also found because of the lack of stamina, 
weakness or fatigue, and pain the Veteran experienced increased 
absenteeism.     

In April 2007, the Veteran was evaluated by physical 
rehabilitation.  He reported recurrent pain and recent swelling.  
Pain was worse with weight bearing and stairs.  In an April 2007 
orthopedic evaluation, fluid was drained from the left knee.  
March 2007 x-ray study found tricompartmental arthritis, which 
had progressed from the previous study, findings most consistent 
with osteochondral injury with a lucency noted on the medial 
femoral condyle, calcification on the medial collateral ligament 
and bilateral suprepatellar joint effusion.  

Upon objective examination the Veteran had full range of motion 
and McMurray's was negative.  The physician found the left knee 
pain was due to degenerative joint disease and status post joint 
aspiration.  Plans to do for injections were begun.  The Veteran 
reported these injections continued through the date of his 
testimony before the undersigned.  See also February 2008 
Physical Therapy note.   

The Board finds that the Veteran's now left knee tricompartmental 
arthritis, which had progressed from the previous study, 
osteochondral injury, calcification on the medical collateral 
ligament, and bilateral effusion, as found during the April 2007 
physical rehabilitation consultation is sufficient moderate 
disability of the left knee, malunion, impairment of left femur, 
for a rating of 20 percent.  The Veteran had had fluid drained 
from his knee and treatment began for a series of injections.  

The Board finds that subsequent treatment records do not support 
a finding of a severe disability, such to warrant a 30 percent 
evaluation, as the Veteran continued to have left knee full range 
of motion and the pain had improved, with the injections.  

Lumbosacral Spine

Under the general rating formula for diseases and injuries of the 
spine, a 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine. A 40 percent rating is assigned for 
unfavorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine is 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine. A 50 
percent rating is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine; and 100 percent for unfavorable 
ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  

Normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.

The combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.

The Board finds that the evidence does not support a higher 
rating under the regulations.  In this regard, the Veteran's 
disability is rated under DC 5237.  The current rating 
contemplates periarticular pathology productive of painful 
motion.  38 C.F.R. § 4.59.  

It is also consistent with forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 degrees; 
or, combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

To warrant a higher rating during this time frame the evidence 
must show forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

The Board finds that the evidence does not support a higher 
rating.  The January 2005 VA examiner noted the Veteran reported 
pain, but no treatment.  He could lift 50 to 60 pounds, sit for 2 
hours and stand for his job as a security guard.  

An objective examination found forward bending to 90 degrees, 
backward extension to 30 degrees, left lateral and right lateral 
flexion to 30 degrees, and left lateral rotation and right 
lateral rotation to 30 degrees.  Pain increased with repeated 
movement of lumbar spine.  There was no increase in weakness, 
fatigue, or lack of endurance.  His gait was stable.  

An x-ray study found mild degenerative changes of the entire 
lumbar spine, especially L5-S1.  The combined range of motion 
totaling 240 degrees is well within the level which would support 
a 10 percent rating.

Even when considering the Veteran's complaints of pain, the Board 
finds that the evidence does not support a higher rating under 
this provision of the amended regulations.  Furthermore, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour may warrant a higher rating.  However, 
while he reported complaints of pain, the January 2005 VA 
examination noted no interference with his gait.  Therefore, the 
evidence does not support a higher rating under this provision of 
the regulations.

Likewise, during the August 2006 VA joints examination, with 
regards to the lumbar spine, the Veteran again reported pain, but 
no back flare-ups.  The examiner found mild guarding with pain, 
but found in the negative for muscle spasm or guarding severe 
enough to be responsible for an abnormal gait or spinal contour.  

Active range of motion was measured at 0 to 80 for flexion, 0 to 
10 for extension, left lateral flexion to 10, right lateral 
flexion to 10, left lateral rotation to 10, and right lateral 
rotation to 10.  Passive range of motion was measured, for 
flexion to 90, extension to 15, left lateral flexion to 15, right 
lateral flexion to 15, left lateral rotation to 15, and right 
lateral rotation to 15.  Combined range of motion for passive 
motion is 165.  This also falls well within the 10 percent 
evaluation.  

Subsequent treatment reports continued to note complaints of pain 
with the degenerative joint disease.  

With regards to intervertebral disc syndrome, the Board notes 
that the January 2005 VA examination report indicated 
degenerative disease of the lumbar spine.  Nonetheless, the Board 
notes that during this time frame the Veteran did not report any 
incapacitating episodes.  

In light of the lack of evidence demonstrating any episodes 
requiring bed rest prescribed by a physician and treatment by a 
physician for IVDS, and indeed, in light of the lack any 
assertion on the part of the Veteran that the criteria for 
incapacitating episodes have been met, the Board finds that a 
higher rating under the Formula for Rating IVDS Based on 
Incapacitating Episodes is not warranted.

In sum, the Board has reviewed the evidence of record and finds 
that the evidence does not demonstrate findings consistent with 
the criteria for the next-higher disability rating, even when 
considering additional functional limitation due to factors such 
as pain.  The appeal regarding the lumbar spine disability is 
denied.  

With respect to the Veteran's claims, the Board has also 
considered his statements that his disability is worse.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of these 
disorders according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the 
Veteran's residuals of left femur disability and lumbar spine 
disability has been provided by the medical personnel who have 
examined him during the current appeal and who have rendered 
pertinent opinions in conjunction with the evaluations.  The 
medical findings (as provided in the examination reports) 
directly address the criteria under which these disabilities are 
evaluated.  

As such, the Board finds these records to be more probative than 
the Veteran's subjective evidence of complaints of increased 
symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (interest in the outcome of a proceeding may affect the 
credibility of testimony).  In sum, after a careful review of the 
evidence of record, the Board finds that the benefit of the doubt 
rule is not applicable and the appeals are denied.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
 Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008). 

In this case, the Board notes the Veteran has not reported any 
hospitalization as a result of his service-connected disabilities 
and reported only some increased absenteeism as a result of his 
left ankle.  VA treatment records in the claims file discuss 
other non-service connected disabilities, specifically a post-
traumatic epilepsy disorder and other treatment that have 
resulted in emergency room treatment and surgeries.   

Moreover, the rating criteria reasonably describe his disability 
levels and symptomatology, and provide for higher ratings for 
additional or more severe symptoms than currently shown by the 
evidence.  Thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluations are, 
therefore, adequate.  Consequently, referral to the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, under 38 C.F.R. § 3.321 is not warranted.  

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5013A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 
2002).  In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.   

Rather, such notice errors may instead be cured by issuance of a 
fully compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied prior to and 
subsequent to the initial RO decision by way of a letters sent to 
the Veteran in December 2004 and July 2006 that fully addressed 
informed him of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  Therefore, he was "provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. 
App. at 122.  Further his claims were readjudicated in the 
January 2010 supplemental statement of the case.

Moreover, with respect to the Dingess requirements, the Veteran 
was given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as this 
is the premise of the claim.  It is therefore inherent that the 
he had actual knowledge of the rating element of the claim.  In 
addition, he was provided with notice of the type of evidence 
necessary to establish an effective date for the disability on 
appeal by correspondence dated in July 2006.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify. 

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him in the procurement of 
service treatment records and other pertinent records, and 
providing an examination when necessary.  See 38 U.S.C.A. 
§ 5103(a), 5013A (West 2002); 38 C.F.R. § 3.159 (2010).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained VA treatment records as identified by the Veteran from 
the East Orange VA medical facility.  The Veteran testified that 
he has only received VA care for his service-connected 
disabilities at that hospital.  

Next, the Veteran has not identified any private treatment 
records.  Moreover, he was provided an opportunity to set forth 
his contentions during the hearing before the undersigned 
Veterans Law Judge in January 2010.  In addition, specific VA 
medical opinions pertinent to the issues on appeal were obtained 
in January 2005, July 2006, and August 2006.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determinations as to these claims.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

An evaluation in excess of 30 percent for residuals, left tibia 
and fibula fracture, with traumatic arthritis of the left ankle 
is denied.

An evaluation of 20 percent, but no greater, for residuals, 
fracture of the proximal left femur is granted, subject to the 
laws and regulations concerning the payment of monetary benefits.

A separate 10 percent evaluation, but no more, for shortening of 
the left lower extremity 2 ins. is granted, subject to the laws 
and regulations concerning the payment of monetary.

An evaluation in excess of 10 percent for degenerative joint 
disease of the lumbosacral spine, associated with residuals, 
fracture of the proximal left femur is denied.


REMAND

Upon a review of the claims file, the Board notes that the 
January 2005 VA joint examination report did not include a 
diagnosis, and therefore, an opinion regarding any aggravation of 
the Veteran's right knee or right hip disorders.  The examiner 
noted the Veteran did not complain of pain for either joint 
during the examination, and so he made no finding.  

VA treatment reports of record note multiple complaints of pain 
and requests for treatment for both the right knee and right hip 
and in a March 2007 x-ray study, mild OA (osteoarthritis) was 
found in both the right knee and the right hip.  See also January 
2008.  

The Board finds another examination is required to determine 
whether there the now-diagnosed osteoarthritis of the right knee 
and of the right hip were caused or aggravated by the Veteran's 
other service-connected disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain all pertinent VA 
medical treatment records pertaining to the 
Veteran right hip and right knee that are 
dated from March 2008 to the present from the 
East Orange VA medical facilities.  Document 
for the record any negative searches.

2.  After the above development is completed, 
the RO should also make arrangements for an 
examination.  The claims folder and a copy of 
this remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder and 
the remand have been reviewed.  

a.  Any appropriate evaluations, studies, 
and testing deemed necessary by the 
examiner should be conducted at this time, 
and included in the examination report.

b.  The examiner is asked to express an 
opinion as to whether the Veteran's 
currently-diagnosed osteoarthritis of the 
right knee and right hip is related to his 
period of active service.

c.  In the alternative, the examiner is 
also asked to express an opinion as to 
whether the Veteran's osteoarthritis of the 
right knee and right hip are proximately 
due to or the result of the Veteran's 
service-connected residuals of fracture of 
left tibia and fibula or residuals of 
fracture left femur disabilities.  

If not, the examiner is then asked to 
express an opinion as to whether the 
Veteran's osteoarthritis of the right knee 
and right hip disorders are aggravated by 
(i.e., permanently worsened) his service-
connected residuals of fracture, left tibia 
and fibula, and left femur disabilities.  

The examiner is asked to take notice of 
treating physicians' impressions dated 
November 2007, January 2008, and March 2008.

The examiner is also asked to provide a 
complete rationale for any stated opinion.

In this regard, if the examiner concludes 
that there is insufficient information to 
provide an etiologic opinion without result 
to mere speculation, the examiner should 
state whether the inability to provide an 
opinion was due to a need for further 
information (with said needed information 
identified) or because the limits of medical 
knowledge had been exhausted regarding the 
etiology of the disorders.  

3.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran, and his 
representative if he has chosen one, should 
be provided a Supplemental Statement of the 
Case (SSOC).  

The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issues currently on appeal.  
An appropriate period of time should be 
allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


